Case 2:19-cv-00471-GW-GJS Document 41 Filed 03/04/20 Page 1 of 1 Page ID #:816




                    UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT
              Form 1. Notice of Appeal from a Judgment or Order of a
                            United States District Court
 Name of U.S. District Court:                 Central District of California

 U.S. District Court case number: 2:19-cv-00471 GW (GJSx)

 Date case was first filed in U.S. District Court: 01/22/2019

 Date of judgment or order you are appealing:                       03/03/2020
 Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
    Yes         No           IFP was granted by U.S. District Court

 List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
   Grant Valencia




 Is this a cross-appeal?          Yes           No
 If Yes, what is the first appeal case number?

 Was there a previous appeal in this case?                      Yes           No
 If Yes, what is the prior appeal case number?

 Your mailing address:
 633 W. 5th Street

 Suite 6780

 City: Los Angeles                             State: CA               Zip Code: 90071

 Prisoner Inmate or A Number (if applicable):

 Signature                                                               Date Mar 4, 2020
      Complete and file with the attached representation statement in the U.S. District Court
                     Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

 Form 1                                                                                          Rev. 12/01/2018
